Citation Nr: 0326580	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-00 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
RO that denied entitlement to an increased rating for 
diabetes mellitus.  The veteran filed a notice of 
disagreement in May 1995.  The RO issued a statement of the 
case in June 1995.  The RO received the veteran's substantive 
appeal in August 1995.  

The Board notes that the veteran also perfected an appeal of 
the RO's denial of a claim of entitlement to service 
connection for impotence.  However, in a November 1998 rating 
decision, the RO granted this claim (recharacterizing the 
disability as erectile dysfunction); hence, this issue is no 
longer before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's diabetes mellitus is manifested by episodes 
of hypoglycemia requiring daily use of insulin, a restricted 
diet and monthly to bimonthly diabetic care; the disability, 
itself, is not shown to result in pronounced, uncontrolled 
symptoms, weight loss, episodes of ketoacidosis or requiring 
three hospitalizations per year or weekly visits to a 
diabetic care provider.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent rating 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, 4.119, Diagnostic Codes 
6079, 6080, 7913 (1995, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

The January 1995 rating decision, the June 1995 and November 
1998 Statements of the Case, and the August 2000 and May 2002 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic laws and 
regulations governing his claim for an increased rating for 
diabetes mellitus and the bases for the denial of the claim.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of June 
1994 and July 2003) have been afforded opportunities to 
submit such information and evidence.  Furthermore, via 
various RO correspondence, to include the June 1994 and July 
2003 letters, which instructed the veteran to provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  The veteran was afforded VA 
examinations in September 1996, April 1997, March 1998, June 
2000 and April 2001.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.



Background

During a September 1996 VA examination, the veteran reported 
to taking insulin three times daily.  He rarely monitored his 
blood glucose.  He reported no history of ketoacidosis but 
had sporadic, approximately one to two times per week, 
episodes of hypoglycemia.  He was on a restricted 1,800 
calorie diet.  His weight was stable and his strength was 
reportedly good.  There were no diabetic ocular disturbances 
other than occasional blurry vision.  He did have erectile 
dysfunction due to his diabetes.  He also showed decreased 
vibratory sensation in the toes bilaterally.  The examiner 
noted that the veteran's diabetes was in poor control due to 
the fact that the veteran failed to monitor blood glucose 
levels.  He was encouraged to restart self-monitoring and 
return to the clinic in one month.  

VA outpatient treatment records from September 1995 to 
November 1996 do not reveal hospital visits for treatment of 
ketoacidosis or hypoglycemia or weekly visits for diabetic 
care.  

The veteran was admitted to the Bellevue Hospital in October 
1996 with complaints of vomiting and altered mental status 
secondary to his diabetes.  

VA outpatient treatment records from January 1997 to 
September 1998 show that the veteran was seen approximately 
once a month for treatment of his diabetes.  A March 1998 
note indicated that his diabetes was controlled with insulin.  

In June 1998 he was hospitalized after an episode of 
hypoglycemia and syncope caused him to fall and hit his head.  
He required two stitches to his head.  

A November 1998 rating decision granted service connection 
for erectile dysfunction as secondary to his service-
connected diabetes mellitus.  

In March 2000, the veteran was examined for possible insulin 
pump therapy by Robert Gabbay, M.D., Ph.D, the Director of 
the Diabetes Program at the Milton S. Hershey Medical Center.  
The veteran was treating himself with twice daily injections 
of insulin.  On examination, he had occasional parasthesias 
in his hands and feet.  He denied any chest pains or 
claudication symptoms.  He had sporadic episodes of 
hypoglycemia, perhaps most prominent in the late evening or 
early morning.  He had a rare episode of hypoglycemic 
unawareness in June 1999.  He denied any urologic symptoms or 
problems with visual acuity.  

During a March 2000 optometry examination, the veteran 
reported no complaints.  The examiner noted some mild 
nonproliferative diabetic retinopathy.  

The veteran underwent VA examination in June 2000.  He 
reported that he took insulin at bedtime and in the morning.  
He stated that his diabetes was under fairly decent control.  
On two occasions he was taken to the hospital in 1996 and 
1998.  However, the examiner's review of the medical records 
noted no other significant facts.  The veteran reported no 
incidents of ketoacidosis.  He used to have hypoglycemic 
episodes two times per week, but since changing his 
medication routine only had episodes every two weeks.  He was 
on a diet and his weight remained stable over time.  He 
worked full-time and had no restrictions on activity.  There 
were no visual problems or obvious vascular problems.  He did 
have an occasional cough.  He also had tingling in his 
fingers and his feet.  He received diabetic treatment once 
every other month.  Laboratory testing notes some increased 
microalbuminuria.  

In June 2000, the veteran was examined again by Robert 
Gabbay, M.D., Ph.D.  The examiner indicated that the 
veteran's nocturnal hypoglycemic episodes had reduced since 
his last visit in March.  He remained on a restricted diet 
but his eating habits were erratic.  His glucose measurements 
were erratic and the examiner suspected that such were due to 
the veteran's failure to maintain proper diet controls.  Upon 
examination, there was some parasthesia, but the remainder of 
his systems were normal.  His complications included, 
erectile dysfunction, retinopathy, nephropathy, peripheral 
neuropathy, hypoglycemia, unawareness and hypertension.  The 
examiner's impression was type I diabetes with suboptimal 
control.  

By a July 2000 rating decision, service connection was 
granted for peripheral neuropathy of the right and left feet 
as secondary to the veteran's service-connected diabetes 
mellitus.  

During a February 2001 VA examination, the veteran denied any 
episodes of ketoacidosis but reported hypoglycemia 
approximately twice per week.  He was on a restrictive diet 
but his weight remained stable.  The veteran reported that he 
could not work during a night shift because his blood sugars 
fluctuated too much.  He complained of visual blurriness when 
his blood sugar fluctuated.  There was some numbness and 
tingling in his feet all of the time and occasional tingling 
in his hands.  He took insulin four times a day and received 
diabetic care every two to three months.  Upon examination, 
there was some loss of sensation in the feet and hands.  A 
non-dilated eye examination was normal.  Blood pressure was 
145/78.  Pulse was normal.  The diagnosis was type I 
diabetes.  Complications were listed as: retinopathy, 
nephropathy, neuropathy, hypertension, and decreased sexual 
function.  

A VA eye examination in April 2001 noted mild 
nonproliferative diabetic retinopathy.  There was no diplopis 
in any field of gaze and no visual field defect by 
confrontation.  There was an absence of disease to the 
anterior structures of the eyes.  His corrected visual acuity 
was 20/20 in both the right and left eyes.   

By rating decision of June 2003, service connection was 
granted for hypertension as secondary to the veteran's 
service-connected diabetes mellitus.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective June 6, 1996, VA revised the criteria for 
evaluating disorders of the endocrine system, including 
diabetes mellitus.  See, 61 Fed. Reg. 20440 (1996).  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary. See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
As the August 2000 Supplemental Statement of the Case shows, 
the RO has considered this claim under both the former and 
the revised criteria and then confirmed and continued its 
denial of the veteran's claim for a higher evaluation.  As 
the RO has evaluated his claim under both the former and the 
revised criteria, there is no prejudice to the veteran in the 
Board doing likewise, applying the more favorable result, if 
any.  

The veteran's diabetes mellitus is currently evaluated as 60 
percent disabling pursuant to Diagnostic Code 7913.  Under 
the former criteria, a 60 percent rating was warranted for 
severe diabetes, with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A maximum 100 percent rating under this code, 
for pronounced, uncontrolled diabetes mellitus, required that 
the disease be manifested by repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet, and 
regulation of activities, with progressive loss of weight and 
strength or severe complications. In addition, a note 
following the rating criteria indicated that definitely 
established complications were to be separately rated under 
the applicable diagnostic codes.

Under the revised criteria, a 60 percent evaluation requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 
maximum rating of 100 percent is warranted when the 
disability requires more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  In addition, a note 
following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 60 percent for this disease under either the former or the 
revised criteria.  

The Board observes that although examiners have referred to 
the veteran's diabetes mellitus as "poorly" controlled or 
under "suboptimal" control and the medical evidence showing 
that diabetes is productive of numerous manifestations, 
separate evaluations have been granted by the RO for those 
disabilities, e.g., erectile dysfunction, peripheral 
neuropathy of both feet, and hypertension.  Instead, the 
evidence reflects that the veteran's diabetes is manifested 
by episodes of hypoglycemia, without evidence of 
ketoacidosis, loss of weight or strength, and requiring diet 
control and the daily use of insulin.  The symptomatology is 
consistent with the assignment of a 60 percent evaluation 
under the former rating criteria.  

The Board notes, however, that though poorly controlled, 
examiners have never characterized the veteran's diabetes 
mellitus as "severe "or "uncontrolled", and there is no 
evidence, lay or medical, that even suggests that the 
veteran's diabetes mellitus has been productive of repeated, 
let alone, any episodes of ketoacidosis.  Moreover, various 
examiners have indicated that the poor control of the 
veteran's diabetes is not due to the progress of the disease 
but to the veteran's failure to monitor blood glucose or 
follow a prescribed carbohydrate-counting diet.  
Additionally, although the veteran is on a restricted diet, 
the evidence does not show that he suffers from a progressive 
loss of weight; indeed, by contrast, examiners have noted 
that his weight was stable.  As such, pursuant to the former 
criteria, an increased rating is not warranted.

The Board notes that evaluating this condition under the 
revised criteria leads to the same result.  In this regard, 
the Board points out that although the condition has required 
insulin and a restricted diet, as noted above, it has not 
required that he regulate his activities.  Moreover, while 
episodes of hypoglycemic reactions caused hospitalizations in 
1996 and 1998, there is no evidence showing that he has 
episodes of ketoacidosis or hypoglycemic reactions that 
required at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  Here, other than the 
veteran's mild nonproliferative diabetic retinopathy , the 
other complications are separately evaluated and may not be 
considered in evaluating this disease under Diagnostic Code 
7913.  In addition, as discussed above, his weight is stable.  
As such, a higher rating under the revised criteria is not 
warranted.  

Finally, because the medical evidence has consistently shown 
that the veteran's mild diabetic retinopathy is not 
productive of any field of vision loss and that his corrected 
visual is 20/20 bilaterally, a compensable evaluation for 
this condition is not warranted.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6079 and 6080.

In view of the above, the Board finds no schedular basis for 
the assignment of a rating in excess of the current 60 
percent for diabetes mellitus.  Additionally, the Board finds 
that there is no showing that the veteran's diabetes mellitus 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Put another way, the 60 percent rating assigned 
adequately compensates the veteran for the severity of his 
diabetes mellitus.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Accordingly, the claim for an increased rating for the 
veteran's service-connected diabetes mellitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990)


ORDER

An evaluation in excess of 60 percent for diabetes mellitus 
is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

